Citation Nr: 1535935	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to a separate compensable rating for carotid artery disease, currently evaluated as a noncompensable manifestation of service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 and March 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This matter was previously before the Board in August 2014, and the issues above were remanded for additional development, including obtaining VA medical records and providing the Veteran with VA examinations and opinions in connection with his PTSD and carotid artery disease.  The Board notes that the December 2014 VA psychiatric examination did not include a Global Assessment of Functioning score as requested in the August 2014 Board remand; however, the Board finds that one is not necessary because the examiner reported all signs and symptoms of the Veteran's PTSD and provided sufficient information for the Board to determine the appropriate rating based on the description of the Veteran's symptoms and their impact on his occupational and social functioning.  Consequently, the Board finds substantial compliance with the August 2014 remand directives because the requested VA medical records have been obtained and the pertinent VA medical examinations and opinions were provided.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet.App. 97, 105 (2008) (citing Dyment v. West, 13 Vet.App. 141, 146-47 (1999)) (finding that substantial compliance with a remand order, not strict compliance, is required).  

As noted in the August 2014 remand, although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the March 2009 rating decision, VA was in receipt of new and material evidence, namely the Veteran's statements concerning his worsening PTSD symptoms, within one year of that decision.  Thus, the March 2009 rating action did not become final, and the Veteran's claim on appeal is properly characterized as one for a higher initial rating.  See 38 C.F.R. § 3.156(b) (2015); Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD caused no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  Throughout the appeal period, the Veteran's carotid artery disease has been asymptomatic.    


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial separate compensable disability rating for carotid artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.100, 4.104, 4.119, 4.124a, Diagnostic Codes 7000-07, 7011, 7015-20, 7111-12, 7114, 7913, 8007-09 (2015). 

	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, the Veteran's claims arise from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice under this law is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was afforded VA examinations in connection with his PTSD or carotid artery disease in December 2009, January 2010 and December 2014, and an addendum VA opinion was obtained in March 2015.  The resulting medical opinions are adequate because the examiners discussed the Veteran's medical history, described the disabilities and associated symptoms in detail, including occupational impairment, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported, nor does the record show, that his PTSD or carotid artery disease symptoms have worsened in severity since the most recent December 2014 examinations.  As such, new examinations are not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Higher Initial Rating Claims

The Veteran's PTSD is currently rated 30 percent disabling, and his carotid artery disease is currently evaluated as a noncompensable manifestation of his service-connected diabetes mellitus.  He contends that throughout the entire appeal period, these disabilities have been more severe than the currently assigned rating and that he is entitled to a higher initial rating.  The Board finds that higher initial ratings are not warranted for either the Veteran's PTSD or his carotid artery disease.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.   Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  Nieves-Rodriguez, 22 Vet. App. at 304. 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      
A.  PTSD Rating

PTSD is rated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders, a 30 percent  is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2015).

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal. The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Following a review of the relevant evidence of record, the Board finds that for the entire appeal period, the Veteran's disability picture more nearly approximated the criteria for a 30 percent rating, but no higher.  During the appeal period the Veteran reported symptoms of difficulties with sleep, fatigue, concentration, anhedonia, suspiciousness, avoidance of public locations, hypervigilance, anxiety, increased irritability and anger, heightened startle response, social avoidance/isolation, nightmares, emotional detachment and difficulty adapting to stressful situations.  These symptoms are contemplated within the 30 percent rating, which is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss.  

The Veteran's symptomatology throughout the appeal period, as described in his treatment records, VA examination reports and written statements, does not more nearly approximate the criteria for a 50 percent disability rating or higher because he did not regularly exhibit the signs, symptoms or level of cognitive, occupational or social impairment exemplified in connection with those ratings.  Although the Veteran reported decreased concentration at work because of his increasing irritability and anger, he did not report severe problems with impulse control, outbursts or violence.  Likewise, he did not exhibit any impairment of short term or long term memory, cognitive skills, judgment, thinking or mood at any point during the appeal period.  He did not report experiencing any panic attacks, difficulty in understanding complex commands or forgetting to complete tasks.  At all treatment appointments and VA examinations he exhibited normal speech, judgment and abstract thinking.  He exhibited no impairment of thought processes or communication.  There were no delusions, hallucinations or suicidal/homicidal thinking.  His speech was normal, his hygiene was adequate, and there was no obsessive-compulsive thinking or behavior.  While the Board notes that the Veteran's symptom of difficulty adapting to stressful situations is contemplated within the rating criteria for a 70 percent rating, the majority of his symptoms were not of the type and severity associated with the 50, 70 or 100 percent ratings.  

Additionally, the Veteran did not exhibit the level of difficulty in establishing and maintaining effective work and social relationships, or occupational and social impairment, necessary for the assignment of a rating in excess of 30 percent.  Although the Veteran and his wife have only been married approximately ten years, they have been in a relationship for over 25 years, and the Veteran reported that their relationship was "great."  See January 2010 VA Examination Report.  He also reported having a good relationship with his parents.  With regard to friendships, he reported having one close friend and several acquaintance type friends.  He also reported having relationship with his wife's children and engaging in activities together.  See id; see also December 2014 VA Examination Report; August 2009 Vet Center Record.  Although the evidence shows that he has become more socially isolated in the last few years and less involved in leisure activities, he reported during his January 2010 VA examination that the decline in his pursuit of leisure activities was due to his financial decisions, and the examiner noted that he had medical issues that prevented some of his physical activities.  See August 2008 VA Mental Health Consultation Note; see also January 2010 VA Examination Report.  Thus, the Veteran's symptoms have not resulted in a difficulty in establishing and maintaining effective social relationships, or an inability to do so.

Likewise, the Veteran's symptoms did not result in a difficulty in or inability to establish and maintain effective occupational relationships, nor did they result in the level of occupational impairment associated with the 50, 70 or 100 percent ratings.  The Veteran worked at the same job for approximately 40 years until his retirement in 2010.  See January 2010 and December 2014 VA Examination Reports.  He did not lose any time from work as a result of his PTSD symptoms.  See January 2010 VA Examination Report.  The Board notes that during an August 2009 treatment session, he reported increased irritability and difficulty dealing with one of his co-workers, which caused him to be afraid that he would do something that would affect his job.  He further reported that these difficulties affected his concentration.  However, his treating provided noted that the Veteran's problems at work appeared to be with only one person, rather than many or most of his co-workers or supervisors.  See August 2009 Vet Center Record.  Additionally, there is no evidence that his difficulties with his co-worker caused him to become less productive at work.  His VA examination reports and treatment notes show that he continued to work full time until his retirement.  Significantly, he reported during the December 2014 VA examination that his current unemployment is due to being of retirement age, and that he does not contend that he experiences functional impairment as a result of his PTSD.

Moreover, the VA examiners determined that the Veteran's symptoms did not result in more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The January 2010 VA examiner found that although the Veteran reported an increase in symptoms, his symptoms had a minimal effect on his daily functioning and were not severe enough to require meds or interfere with social and occupational functioning.  The December 2014 VA examiner found that the Veteran's symptoms of sleep disturbances, nightmares and social isolation causes mild functional impairment resulting in no more than occasional decrease in work efficiency.  These opinions are based upon an examination of the Veteran, a review of the relevant history, a thorough discussion of his symptomatology, and the impact of such on his daily life and employability.  As such, the Board finds the examiners' opinions probative as to the severity of the Veteran's PTSD symptoms at that time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a review of the Veteran's medical records and VA examination reports shows that he was not assigned a GAF score of less than 70 at any point during the appeal period.  See August 2008 VA Mental Health Consult Note; see also January 2010 VA Examination Report.  Such a GAF score is reflective of some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well.  

In light of the above, occupational and social impairment with reduced reliability and productivity, deficiencies in most areas or total occupational and social impairment has not been shown at any point.  As such, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 50 percent rating, 70 percent rating or a 100 percent rating during the appeal period.  38 C.F.R. §§ 4.7, 4.130 DC 9411.

	B.  Carotid Artery Rating

The Veteran is currently in receipt of a noncompensable rating for his service-connected carotid artery disease.  He asserts that he is entitled to a separate compensable rating based on his August 2008 cardiac stress test results, which showed a workload of 8.9 METs.  See April 2010 Notice of Disagreement.

The evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for his service-connected carotid artery disease because he has not exhibited any symptoms relating to that condition at any time during the pendency of this claim.  When an unlisted disease, injury or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding a "99" for the unlisted condition.  38 C.F.R. § 4.27.  In this case, because the Veteran's carotid artery disease is currently considered to be a noncompensable complication of his service-connected diabetes mellitus, it is currently included as part of his rating for diabetes mellitus.  38 C.F.R. § 4.119, DC 7913, n. 1 (2015) (compensable complications of diabetes mellitus are to be evaluated separately; noncompensable complications are considered part of the diabetic process).

In determining whether a compensable rating is warranted, the Board has considered whether any potentially applicable diagnostic codes would result in a compensable rating, including those related to diseases of the arteries and veins (DCs 7110-7121); those related to diseases of the heart (DCs 7000-07, 7011 and 7015-20) and those related to diseases of the central nervous system (DCs 8007-09).  The Board finds that they do not because the Veteran has not exhibited any symptoms related to his carotid artery disease at any point during the appeal period.

First, the Board has considered whether the Veteran is entitled to a compensable rating under the DCs applicable to diseases of the arteries and veins.  The Veteran was diagnosed with carotid artery disease, but the December 2014 VA examiner confirmed that he does not have any other vascular disease.  After an examination of the Veteran and a review of his pertinent medical history, the December 2014 VA examiner found that the Veteran did not have any symptoms related to his carotid artery disease.  Although the examiner did not the check the box labeled "no current signs or symptoms" in section II of the disability benefits questionnaire concerning aneurysm of any large artery, the examiner specifically stated in a March 2015 addendum opinion that the Veteran's clinical findings for the artery and vein examination was within normal limits.  Additionally, the report from the December 2014 VA examination noted that the Veteran  exhibited no pertinent physical findings, complications, conditions, signs or symptoms related to his diagnosed carotid artery disease, and his physical examination revealed normal muscle strength, gait and reflexes in the Veteran's extremities with no mention of cramping pain.  See March 2015 VA Addendum Opinion. Thus, the December 2014 VA examiner opined that the Veteran did not have any residual symptoms related to his carotid artery disease.  The Board finds the examiner's opinion highly probative as contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In light of this evidence, a compensable rating under the diagnostic codes related to diseases of the arteries and veins is not warranted.

Additionally, a compensable rating is not warranted under the diagnostic codes relating to central nervous system (CNS) disorders.  The December 2014 VA examiner found that the Veteran did not have a currently diagnosed CNS condition because his physical examination was normal.  The examiner noted that the Veteran had a mild cerebral vascular accident along with an intrinsic ischemic attack in 2009.  With regard to his medical tests of record, the examiner noted that an August 2008 color Doppler ultrasound of the carotid and vertebral arteries bilaterally showed small to moderate ICA (internal carotid artery) plaque, moderate on the left, with right ICA stenosis of less than 30% and left less than 50%.  The examiner further noted that a December 2008 head CT was negative and showed no acute intracranial pathology, and a December 2008 brain MRI showed no acute intracranial process or mild small vessel ischemic changes.  Based on this history, the examiner found that the Veteran's 2009 transient ischemic attack (TIA) is likely to be related to carotid artery stenosis; however, the Veteran's clinical findings on physical examination, both during the December 2014 VA examination and the prior December 2009 VA examination, were within normal limits with no significant findings to suggest residuals of TIA.  The Board notes that in an August 2014 decision, the Board denied the Veteran's claim seeking service connection for the residuals of TIA because the evidence demonstrated that he did not have a current disability related to his TIA.  The Veteran did not appeal that decision, and it has therefore become final.  See 38 U.S.C.A. § 7104; see also 38 C.F.R. § 20.1100 (2015).  Thus, because the December 2014 VA examiner found that the Veteran did not have a current CNS condition, the Veteran is not entitled to an initial compensable rating under the diagnostic codes relating to such conditions. 

Finally, the Board finds that the Veteran is not entitled to a compensable rating under the diagnostic codes relating to diseases of the heart because he has not been diagnosed with or shown the symptoms of such a condition related to his carotid artery disease during the appeal period.  As noted in the August 2014 Board decision denying service connection for coronary artery disease, a December 2009 VA examiner reviewed the claim folder, examined the Veteran, noted that the recent cardiac stress test was negative for ischemic heart disease, and concluded that the Veteran does not have coronary artery disease.  A November 2010 cardiac stress test showed no evidence of ischemia.  After an examination of the Veteran and a review of his medical records, the December 2014 VA examiner also concluded that the Veteran did not have ischemic heart disease based on the findings of the stress tests and other objective testing.  See March 2015 VA Addendum Opinion.  Moreover, there is no evidence that the Veteran has any other cardiac condition related to his carotid artery disease.  Consequently, a compensable rating cannot be assigned under the diagnostic codes applicable to diseases of the heart.  

At best, the December 2014 VA examiner found that the Veteran's TIA was related to his service-connected carotid artery disease, but did not result in any residual symptoms or conditions.  Thus, because the Veteran's carotid artery disease has been asymptomatic during the appeal period, the Board finds that the Veteran is not entitled to a compensable rating and his claim must be denied.  

      C.  Extraschedular Consideration

The evidence shows that the Veteran's symptomatology does not warrant referral for an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1)(2015).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the schedular rating criteria reasonably contemplate the Veteran's symptoms, as set forth in detail above.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Additionally, the Veteran has not argued that the severity and symptomatology of his PTSD and/or carotid artery disease are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, the Veteran's service-connected disabilities include type II diabetes mellitus with secondary erectile dysfunction, carotid artery disease, nuclear and cortical cataracts, macular degeneration of the left eye and suspect glaucoma; PTSD, bilateral hearing loss and tinnitus.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

      D.  Unemployability Consideration

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU)).  The Board notes that the Veteran is retired and has not worked since 2010; however, he does not claim that any of his service-connected disabilities, alone or in the aggregate, caused him to retire or to be unemployable.  The Veteran reported at his VA psychiatric examinations that he had problems with one of his co-workers that caused him to lose his concentration or focus at work; however, there is no evidence that he suffered any adverse employment consequences as a result of his PTSD symptomatology.  Significantly, during his December 2014 VA examination, the Veteran reported that he retired due to age and does not have any functional impairment due to his PTSD symptoms, and the VA examiners found that he had only mild functional impairment caused by significant sleep disturbance, nightmares and social isolation.  There is no evidence that any of his other service-connected disabilities negatively impact his ability to be gainfully employed.  See August 2008, September 2009, December 2009, January 2010, December 2014 VA Examination Reports; see also February 2015 VA Addendum Opinion.   As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.  

	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating of in excess of 30 percent for PTSD is denied.  

An initial separate compensable disability rating for carotid artery disease is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


